Citation Nr: 0726878	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  03-03 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a right heel decubitus ulcer, for the 
purpose of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





INTRODUCTION

The veteran had active service from April 1956 to March 1960.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefits.  The case 
was remanded for additional evidentiary development in 
February 2004.  On May 11, 2005, the Board issued a decision 
which denied entitlement to the requested benefits.

The appellant appealed the May 2005 Board decision to the 
Court of Appeals for Veterans Claims (CAVC), submitting an 
Informal Brief in February 2006.  The VA's General Counsel 
submitted a brief on May 31, 2006, which requested that the 
Board's decision be remanded to the Board for additional 
appellate consideration.  On September 22, 2006, the CAVC 
issued an Order remanding the case to the Board for 
additional consideration consistent with its Order.  Copies 
of the briefs and the CAVC's Order have been included in the 
claims folder.

The case is now before the Board for further appellate 
review.  It is noted that a decision as to the claim for 
entitlement to service connection for the cause of the 
veteran's death will be deferred pending the outcome of the 
remand herein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.





REMAND

The appellant has asserted that the decubitus ulcer which the 
veteran developed was a result of improper treatment provided 
by VA in June 1998.  She specifically stated that the 
development of this ulcer was not a reasonably foreseeable 
complication of the treatment for renal failure, for which he 
was admitted to the VA facility.  The CAVC noted in the 
September 2006 Order that the Board in its May 2005 decision 
had not adequately addressed the issue of whether or not the 
proximate cause of the veteran's additional disability was an 
event not reasonably foreseeable, as required by 38 C.F.R. 
§ 3.361(d)(2) (2006).  However, the Board finds that this 
question cannot be answered without an opinion from a medical 
provider.  Therefore, it is found that this case must be 
referred to a VA examiner for such an opinion.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to an appropriate 
physician in order to obtain an opinion as to 
whether or not the development of the 
veteran's decubitus ulcer was the result of 
an event not reasonably foreseeable.  The 
claims folder must be made available for 
review in the formulation of the opinion, and 
the reviewer must indicate in the report that 
the claims folder was consulted. 

a.  For the easy reference of the 
reviewer, the Board notes that, under the 
applicable VA regulation at 38 C.F.R. 
§ 3.361(d)(2) (2006), the question of 
whether the proximate cause of a veteran's 
additional disability or death was an 
event not reasonably foreseeable is to be 
determined based on what a reasonable 
health care provider would have foreseen.  
The event need not be completely 
unforeseeable or unimaginable, but must be 
one that a reasonable health care provider 
would not have considered to be an 
ordinary risk of the treatment provided.  
In determining whether an event was 
reasonably foreseeable, VA is to consider 
whether the risk of that event was the 
type of risk that a reasonable health care 
provider would have disclosed in 
connection with the informed consent 
procedures of 38 C.F.R. § 17.32 (2006).

b.  A complete rationale should be 
provided for any opinion expressed.

2.  Once the above-requested development has 
been completed, the appellant's claims for 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a right 
heel decubitus ulcer, for the purpose of 
accrued benefits, and entitlement to service 
connection for the cause of the veteran's 
death should be readjudicated.  If either 
decision remains adverse to the appellant, 
she and her representative should be provided 
an appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case must then be returned to the Board for 
further appellate consideration, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).



